Case 3:09-cv-04980-SI Document 139-10 Filed 08/07/19 Page 1 of 6




                 Exhibit 5
  Case 3:09-cv-04980-SI
Highly  Confidential Document   139-10
                        - Subject      Filed 08/07/19
                                   to Further         Page 2 of 6
                                                 Confidentiality  Review

 1                  UNITED STATES DISTRICT COURT
 2                SOUTHERN DISTRICT OF ILLINOIS
 3
 4   IN RE:    YASMIN AND YAZ             )No. 3:09-cv-20079-DRH-PMF
     (DROSPIRENONE) MARKETING,            )
 5   SALES PRACTICES AND PRODUCTS )
     LIABILITY LITIGATION                 )MDL NO. 2100
 6   -- -- -- -- -- -- -- -- --           )
                                          )
 7   This document relates to:            )
                                          )
 8   Susan Galinis, et al., v.            )Case No.
                                          )3:09-md-02100-DRH-PMF
 9   Bayer Corporation, et al.            )
                                          )
10                                        )
     _____________________________)
11
                HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER
12                       CONFIDENTIALITY REVIEW
13
14              VIDEOTAPED DEPOSITION OF JENNIFER CHANG,
15        taken on behalf of the Defendants, at 12254
16        Bellflower Boulevard, Suite 106, Downey,
17        California, beginning at 9:01 a.m., on
18        Wednesday, June 21, 2017, before Tracy Mafi,
19        Certified Shorthand Reporter No. 11850.
20
21                               - - -
22                   GOLKOW TECHNOLOGIES, INC.
23             877.370.3377 ph     |     917.591.5672 fax
24                         deps@golkow.com
25

Golkow Litigation Services                                      Page 85
  Case 3:09-cv-04980-SI
Highly  Confidential Document   139-10
                        - Subject      Filed 08/07/19
                                   to Further         Page 3 of 6
                                                 Confidentiality  Review

 1              MR. LOMBARDI:     Are you asking her what the

 2   title is or are you asking her the substance of the

 3   article?

 4   BY MS. SWIFT:

 5        Q     Based on the titles of each of those

 6   articles, none of them reflect titles that have

 7   anything to do with stroke; correct?

 8              MS. MEREDITH:     Same objection.

 9              THE WITNESS:     Based on the title.

10   BY MS. SWIFT:

11        Q     Is it your understanding that this FAQ for

12   Clinicians on venous thromboembolism marked as

13   Exhibit 553 was based on scientific studies showing

14   a potentially higher risk of venous thromboembolism

15   as opposed to stroke?

16        A     Yes.

17              MS. MEREDITH:     Objection.

18              THE WITNESS:     Yes.

19              MS. MEREDITH:     Calls for speculation.

20   BY MS. SWIFT:

21        Q     An arterial stroke is a different injury

22   from a venous thromboembolism; correct?

23              MS. MEREDITH:     Objection; calls for

24   speculation.      It's overbroad.

25              THE WITNESS:     Yes.

Golkow Litigation Services                                     Page 100
  Case 3:09-cv-04980-SI
Highly  Confidential Document   139-10
                        - Subject      Filed 08/07/19
                                   to Further         Page 4 of 6
                                                 Confidentiality  Review

 1   what doctors are going to tell their patients.           Do

 2   you see that?

 3        A     Yes.

 4        Q     The top bullet in the FAQ for Members

 5   that's marked as Exhibit 554 refers to blood clots

 6   in the legs and lung.       Do you see that?

 7        A     Yes.

 8        Q     Is that a plain English way of referring to

 9   venous thromboembolism or deep vein thrombosis?

10        A     Yes.

11        Q     A blood clot in the lung is also known as a

12   pulmonary embolism which is another kind of venous

13   thromboembolism; correct?

14        A     Yes.

15        Q     The bottom of the page marked as Exhibit

16   554, the FAQ for Members tells patients to monitor

17   themselves for signs and symptoms of blood clots.

18   Do you see that?

19        A     Yes.

20        Q     The signs and symptoms that this FAQ for

21   Members talks about are shortness of breath and

22   chest pain, first of all; correct?

23        A     Yes.

24        Q     Shortness of breath and chest pain, those

25   are signs and symptoms of a pulmonary embolism;

Golkow Litigation Services                                     Page 106
  Case 3:09-cv-04980-SI
Highly  Confidential Document   139-10
                        - Subject      Filed 08/07/19
                                   to Further         Page 5 of 6
                                                 Confidentiality  Review

 1   correct?

 2        A     Yes.

 3        Q     That's a venous thromboembolism?

 4        A     Yes.

 5        Q     Then it also warns patients to be on the

 6   lookout for persistent leg pain or swelling of the

 7   leg; correct?

 8        A     Yes.

 9        Q     Persistent leg pain and swelling of the

10   leg, those are signs and symptoms of a deepening

11   thrombosis in your leg; correct?

12        A     Yes.

13              MS. MEREDITH:     Object to the form.

14              MS. SWIFT:     Did you get her answer?

15              THE WITNESS:     Yes.

16   BY MS. SWIFT:

17        Q     There's nothing in the FAQ for Members

18   marked as Exhibit 554 about being on the lookout for

19   signs or symptoms of a stroke, is there?

20        A     There is the top of this -- the first

21   question about the risk of blood clots with birth

22   control pills in general.

23        Q     Are you referring to the first bullet?

24        A     Uh-huh.

25        Q     The first bullet reads:

Golkow Litigation Services                                     Page 107
  Case 3:09-cv-04980-SI
Highly  Confidential Document   139-10
                        - Subject      Filed 08/07/19
                                   to Further         Page 6 of 6
                                                 Confidentiality  Review

 1                     "All birth control pills that

 2              combine hormones (estrogen with a

 3              progestin) increase the risk for blood

 4              clots in the legs and lung as well as

 5              other clotting problems such as strokes

 6              and heart attacks"; correct?

 7        A     Yes.

 8        Q     It doesn't specifically warn patients to

 9   watch out for other symptoms like a severe headache

10   or nausea or other signs of a stroke; correct?

11              MS. MEREDITH:     Objection; form.

12              THE WITNESS:     No, no.

13   BY MS. SWIFT:

14        Q     In that first bullet that you pointed out,

15   the FAQ for Members refers to other clotting

16   problems such as strokes and heart attacks.           Strokes

17   and heart attacks are not the same thing as venous

18   thromboembolism; correct?

19              MS. MEREDITH:     Objection --

20              THE WITNESS:     No.

21              MS. MEREDITH:     -- overbroad.

22   BY MS. SWIFT:

23        Q     Is it your understanding based on your

24   education and experience that strokes are typically

25   caused by arterial clots, not clots in the veins?

Golkow Litigation Services                                     Page 108
